Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

    PNG
    media_image1.png
    661
    797
    media_image1.png
    Greyscale
	Definitions:
The claimed Heavy Marine Fuel Oil feed, complying with ISO 8217 (2017) as a residual marine fuel, except said Heavy Marine Fuel Oil feed has one or more Environmental Contaminants selected from the group consisting of: sulfur; vanadium, nickel, iron, aluminum and silicon and combinations thereof, and wherein said one or more Environmental Contaminants have a combined concentration greater than 0.5 % wt., will be interpreted to include a feedstock having the characteristics associated of marine residual fuels, RMA, RMB, RMD, RME, RMG and RMK, as disclosed in ISO 8217 (2017) with the exceptions that the concentration of Sulfur does not meet the statutory requirement of either Emission Control Area (ECA) or Global Sulfur Cap disclosed in the MARPOL Annex VI, and wherein Vanadium, and Aluminum and Silicon are outside the boundaries as disclosed in ISO 8217 (2017).  
Examiner notes, Nickel and Iron concentration are not requirements disclosed by ISO 8217(2017), therefore any concentration of nickel and iron in the feed will be interpreted to comply with ISO 8217 (2017). 
The claimed Product Heavy Marine Fuel Oil complying with ISO 8217 (2017) as a residual marine fuel oil, having contaminants including sulfur in a concentration from about 5000ppm (.50 mass %) to about 500 ppm (0.05 mass%) is interpreted as a residual marine fuel oil  complying with the characteristics associated of marine residual fuels, RMA, RMB, RMD, RME, RMG and RMK, as disclosed in ISO 8217 (2017) with sulfur content within north American ECA standard i.e. less than  1000 ppm and within global sulfur standard less 5000 ppm.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-11, the claims recite limitations to a process for producing a product heavy marine fuel oil, wherein a heavy marine fuel oil feedstock, as described above, is contacted with a activating gas in a Reaction system comprising at least five reactor vessels, wherein said Reaction System is configured such that the Feedstock Mixture is first distributed and passed through at least one first reactor vessel containing one or more catalyst materials with hydrodemetallization activity; and then subsequently distributed and passed through at least one second reactor vessel containing one or more catalyst materials with mixed hydrodemetallization and hydrodesulfurization activity, and subsequently distributed and passed through at least one third reactor vessel containing one or more catalyst materials with hydrodesulfurization activity; contacting said Feedstock Mixture with one or more catalyst materials under reactive conditions within the reactor vessels the Reaction System thereby forming a Process Mixture, wherein said Process Mixture comprises one or more bulk gaseous components, one or more liquid hydrocarbon components, and one or more residual gaseous components entrained in said hydrocarbon liquid components, wherein said one or more liquid hydrocarbon components comprises one or more by-product hydrocarbon components and a Product Heavy Marine Fuel Oil component, as described above. 
The closest prior art Deimund (US 20190078027, with a filing date of 09/08/2017) discloses a process for treating a High Sulfur Marine Fuel oil for use as a feedstock in a subsequent refinery unit (Deimund discloses problems in the art with the of utilization high sulfur heavy aromatic fuel oil (HAFO, similar to the applicant Heavy Marine Fuel Oil) in view of the new strict environmental requirements, and further discloses a process upgrade a HAFO feedstock into a low sulfur fuel oil product (LFSO) , see paragraph 0003-0007, and further discloses utilizing the LFSO as feedstock to a FCC unit, see paragraph 0034-0035), the process comprising:
mixing a quantity of Feedstock Heavy Marine Fuel Oil (FHMFO) with a quantity of activating gas (treat gas) mixture to a Feedstock Mixture (see paragraph 0057);
contacting the Feedstock mixture with one or more catalyst under reactive conditions to form a Process Mixture (see paragraph 0034), wherein the Process Mixture includes a Product Heavy Marine Fuel Oil component (PHMFO) (see paragraph 0034, ~343°C + fraction can be collected as <~0.1 wt.% S bunker fuel);
and discharging the PHMFO to the subsequent refinery (see paragraph 0035, additionally ~343°C + fraction can be used as FCC feedstock).
Deimund does not teach or suggest to one with ordinary skill in the art the claimed,  Reaction System,  wherein said reaction system comprises five or more reactor vessels is independently selected from the group of operational configurations consisting of: dense packed fixed bed trickle reactor; dense packed fixed bed up-flow reactor; ebulliated bed three phase up-flow reactor; fixed bed divided wall reactor; fixed bed three phase bubble reactor; fixed bed liquid full reactor, fixed bed high flux reactor; fixed bed structured catalyst bed reactor; fixed bed reactive distillation reactor and combinations thereof, and wherein said Reaction System is configured such that the Feedstock Mixture is first distributed and passed through at least one first reactor vessel containing one or more catalyst materials with hydrodemetallization activity; and then subsequently distributed and passed through at least one second reactor vessel containing one or more catalyst materials with mixed hydrodemetallization and hydrodesulfurization activity, and subsequently distributed and passed through at least one third reactor vessel containing one or more catalyst materials with hydrodesulfurization activity; contacting said Feedstock Mixture with one or more catalyst materials under reactive conditions within the reactor vessels the Reaction System thereby forming a Process Mixture from said Feedstock Mixture.
Similarly with respect to claims 12-17, Deimund does not teach or suggest to one with ordinary skill in the art the claimed,  Reaction System,  wherein the Reaction System is comprised of five or more reactor vessels, wherein each Page 6 of 122018-0011-USN3 of the five or more reactor vessels is independently selected from the group of operational configurations consisting of: dense packed fixed bed trickle reactor; dense packed fixed bed up-flow reactor; ebulliated bed three phase up-flow reactor; fixed bed divided wall reactor; fixed bed three phase bubble reactor; fixed bed liquid full reactor, fixed bed high flux reactor; fixed bed structured catalyst bed reactor; fixed bed reactive distillation reactor and combinations thereof, and wherein said Reaction System is configured such that the Feedstock Mixture is first distributed to at least one first reactor vessel containing a first catalyst system, wherein the first catalyst system is independently selected from the group consisting of: a hydrodemetallization catalyst material; a hydrotransition catalyst material; an inert catalyst material; and, combinations thereof; and subsequently distributed to at least one second reactor vessel containing a second catalyst system, wherein the second catalyst system is independently selected from the group consisting of: a hydrotransition catalyst material, a hydrodesulfurization catalyst material; an inert catalyst material; and, combinations thereof, and subsequently distributed to at least one third reactor vessel containing a third catalyst system, said third catalyst system is independently selected from the group consisting of a hydrotransition catalyst material, a hydrodesulfurization catalyst material, an inert catalyst material, and combinations thereof; contacting said Feedstock Mixture with the one or more catalyst materials under reactive conditions within said Reaction System to form a Process Mixture from said Feedstock Mixture.
Similarly with respect to claims 18-23, Deimund does not teach or suggest to one with ordinary skill in the art the claimed,  Reaction System,  wherein the Reaction System is comprised of eight or more reactor vessels, wherein each of the eight or more reactor vessels is independently selected from the group of operational configurations consisting of: dense packed fixed bed trickle reactor; dense packed fixed bed up-flow reactor; ebulliated bed three phase up-flow reactor; fixed bed divided wall reactor; fixed bed three phase bubble reactor; fixed bed liquid full reactor, Page 9 of 122018-0011-USN3 fixed bed high flux reactor; fixed bed structured catalyst bed reactor; fixed bed reactive distillation reactor and combinations thereof, and, wherein said Reaction System is configured such that the Feedstock Mixture is first distributed to at least one first reactor vessel containing a first catalyst system wherein the first catalyst system is independently selected from the group consisting of: a hydrodemetallization catalyst material; a hydrotransition catalyst material; an inert catalyst material; and, combinations thereof, and subsequently distributed to at least one second reactor vessel containing a second catalyst system, wherein the second catalyst system is independently selected from the group consisting of: a hydrotransition catalyst material, a hydrodesulfurization catalyst material; an inert catalyst material; and, combinations thereof, and subsequently distributed to at least one third reactor vessel containing a third catalyst system, said third catalyst system is independently selected from the group consisting of a hydrotransition catalyst material, a hydrodesulfurization catalyst material, an inert catalyst material, and combinations thereof and subsequently distributed to at least one fourth reactor vessel containing a fourth catalyst system, said fourth catalyst is selected from the group consisting of a hydrotransition catalyst material, a hydrodesulfurization catalyst material, an inert catalyst material, and combinations thereof, contacting said Feedstock Mixture with the one or more catalyst materials under reactive conditions within said Reaction System to form a Process Mixture from said Feedstock Mixture.
Consequently, it is the Examiner position that the claimed inventions are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/             Examiner, Art Unit 1771               

/Randy Boyer/
Primary Examiner, Art Unit 1771